Case 1:20-cv-00706-DLC Document 299 Filed 11/04/20 Page 1 of 2

 

 

 

USDC Son)
UNITED STATES OF AMERICA | pQEUR =

FEDERAL TRADE COMMISSION |] pp pep: ALLY FILBD
WASHINGTON, D.C, 20580

 

 

 

 

 

 

 

 

DOCH.  .. _ i

| paTeri sSNA zd
Bureau of Competition .

Heaith Care Division be beng " =

ger ~ i,

November 4, 2020 ony - he rey

The Honorable Denise Cote ° 7 f cc

Daniel Patrick Moynihan United States Courthouse ret

500 Pearl Street, Room 1910 | =

New York, NY 10007 a |

. &

Re: FTC, et al, v, Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC) =o

oe

Dear Judge Cote: “ri

co

The Federal Trade Commission respectfully requests permission to file under seal Plaintiffs’
letter motion seeking a Court order that Defendant Martin Shkreli remove redactions from
relevant, non-prejudicial portions of monitored call transcripts, as well as certain accompanying

exhibits.

Pursuant to the Court’s September 16 and September 17 orders (ECF 261 & 266), the FTC asked
Mr. Shkreli whether we should seek to file any of our exhibits under seal, and if-so, to include
proposed findings to justify any sealing. Mr. Shkreli’s responses follows:

“We request that Plaintiffs seal both FTC-BOP-00003209 [Exhibit E] and FTC-PROD-
00003550 [Exhibit D]. FTC-BOP-00003209 is a private discussion between Mr. Shkreli
and his counsel, which contains a request for legal advice, as is indicated by the subject
matter, as well as information related to Mr. Shkreli’s personal shares in Phoenixus, a
blind voting trust (a legal document), a potential forward-looking confidential business
deal, and confidential information regarding the company’s costs. FTC-PROD-00003550
is a private discussion between Mr, Shkreli and his counsel, which contains information
related to Phoenixus’s share valuation, Mr. Shkreli’s efforts to satisfy a forfeiture
judgment, which are not public in his criminal matter, as well as private information
about Mr. Shkreli that is not available to the public. Both documents contain confidential
commercial and business information relating to Phoenixus and Vyera that is
competitively and commercially sensitive, has not been released into the public domain,
and if it were released into the public domain, would likely cause significant competitive
or commercial harm to Phoenixus, Vyera, and Mr. Shkreli. These documents both contain
information that has the potential to subject Mr. Shkreli to embarrassment, humiliation or
ridicule. The sealing of these documents is necessary to preserve the higher values of
protecting the confidential information of Mr. Shkreli, Phoenixus, and Vyera, as well as
Mr. Shkreli’s right to confer with and access his counsel, and thus, sealing the entire
documents is narrowly tailored to achieve the aim of preserving higher values. Both

 
Case 1:20-cv-00706-DLC Document 299 Filed 11/04/20 Page 2 of 2

documents are designated as Highly Confidential pursuant to the Protective Order (ECF
No. 261).

We also request that Mr, Shkreli*s November 3 BOP Log [Exhibit B] be sealed for the
same reasons set forth above, The BOP Log contains information pertaining to a private
asset of a Vyera subsidiary and a related dispute that is not public, as well as details of
private communications between Mr. Shkreli and his counsel. The BOP Log contains
information not historically available to the public. The BOP Log has been designated as
Highly Confidential pursuant to the Protective Order (ECF No. 261).”

With respect to Exhibit C, Mr. Shireli wrote that the redacted language:

“concerns a confidential private transaction and dispute, and includes commercial and
business information relating to Phoenixus and Vyera that is competitively and
commercially sensitive, has not been released into the public domain, and if it were
released into the public domain, would likely cause significant competitive or
commercial harm to Phoenixus, Vyera, and Mr. Shkreli. The redaction of this language is
narrowly tailored to achieve the aim of preserving the higher values of protecting the
confidential information of Mr. Shkreli, Phoenixus, and Vyera.”

To the extent that the FTC used nonpublic information from any of these exhibits in the
Plaintiffs’ letter motion, we also filed them under seal for the reasons Mr. Shkreli listed above.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, the FTC will publicly file our letter motion and
Exhibit C with the proposed redactions and slip sheets noting that Exhibits B, D and E, are filed
under seal. On a separate docket entry, the FTC wiil file under seal the letter motion with the
proposed redactions highlighted and all exhibits.

Sincerely,
/s/ Markus H. Meier

Markus H. Meier
Assistant Director

 
